DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-38 and 45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to how control of the (i) first and second phases of illumination profile to an observer and (ii) first and second phases of image data displayed on the spatial light modulator provides the switching between the at least first and second angular contrast profiles.  
42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 42 claims that switching between first and second angular contrast profiles is provided by control of (i) first and second phases of illumination profile to an observer and (ii) first and second phases of image data display on the spatial light modulator since one would be motivated by employing a dual mode display.   The specification does not describe in such a way to enable one skilled in the art how controlling of (i) first and second phases of illumination profile to an observer and (ii) first and second phases of image data display on the spatial light modulator achieves to switch the first and second angular contrast profiles.  
Claim 39 recites the claim limitation "angular profiles" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-15, 39-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2015/0378085 A1) in view of Su et al. (US 2017/0123241 A1).
Re claim 1, Robinson et al. discloses a device comprising a directional backlight arranged to output light wherein the directional backlight is arranged to provide switching between at least two difference angular luminance profiles (paragraph 0007); a transmissive spatial light modulator (48) is arranged to modulate the output light from the backlight to provide an image.  Robinson et al. does not disclose the device wherein the transmissive spatial light modulator may be switched between two different angular contrast profiles.
Su et al. discloses a device wherein the transmissive spatial light modulator (1) may be switched between two different angular contrast profiles (paragraph 0037-0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the transmissive spatial light modulator may be switched between two different angular contrast profiles since doing so would provide different contrasts with viewing angles (paragraph 0037).  
Re claim 2, Robinson et al. discloses the device wherein the spatial light modulator comprises a pixelated liquid crystal display (paragraph 0016) comprising a liquid crystal pixel layer, but does not disclose pixel addressing electrodes arranged to provide in-plane electric fields to pixels of the pixelated liquid crystal display.  
Su et al. discloses a device comprising pixel addressing electrodes (208) arranged to provide in-plane electric fields to pixels of the pixelated liquid crystal display (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device comprising pixel addressing electrodes arranged to provide in-
Re claim 3, Robinson et al. does not disclose the device wherein the pixelated liquid crystal display further comprises pixel bias electrodes arranged to provide out-of-plane bias electric fields to the liquid crystal pixel layer.
Su et al. discloses a device wherein the pixelated liquid crystal display (1) further comprises pixel bias electrodes (104, 208).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ pixel bias electrodes arranged to provide out-of-plane bias electric fields to the liquid crystal pixel layer since doing so would provide different contrasts with viewing angles (paragraph 0037).  
Re claim 9, Robinson et al. discloses the device wherein the directional backlight comprises: an array of light sources (15); a waveguide (1) arranged to receive input light sources at different input positions and comprising first and second, opposed guide surfaces for guiding the input light along the waveguide (Fig. 1A, 1B), sides that extend between the first and second guide surfaces and a reflective end (4) for reflecting the input light back along the waveguide, wherein the second guide surface (12) is arranged to deflect the reflected input light through the first guide surface as output light, and the waveguide is arranged to image the light sources in a lateral direction between the sides of the waveguide so that the output light from the light sources is directed into respective optical windows (45, 47) in output directions that are distributed in dependent of input positions of the light sources.
Re claim 10, Robinson et al. discloses a device wherein the first guide surface is arranged to guide light by total internal reflection (Fig. 1B), and the second guide surface comprises light 
Re claim 11, Robinson et al. discloses the device wherein the light extraction features are curved and have positive optical power in the lateral direction between sides of the waveguide that extend between the first and second guide surfaces (paragraph 0125; Fig. 4a, ref. 12).
Re claim 12, Robinson et al. discloses the device wherein the reflective end has positive optical power in the lateral direction extending between sides of the waveguide that extend between first and second guide surfaces (claim 23).
Re claim 13, Robinson et al. discloses the device wherein the waveguide comprises an input end opposite to the reflective end and the light sources are arranged to input light into the waveguide through the input end (Fig. 1B, ref. 2). 
Re claim 14, Robinson et al. discloses the device wherein the light sources are arranged to input light into the waveguide through the sides of the waveguide (Fig. 13C, ref. 1317a, 1317b).
Re claim 15, Robinson et al. discloses the device wherein the angular luminance profiles from the directional backlight may be controlled in the lateral direction (paragraph 0006).  Robinson et al. does not disclose the device wherein the out of plane bias electric fields are arranged to tilt the respective liquid crystal layer about an axis parallel to a lateral direction.
Su et al. discloses a device wherein the out of plane bias electric fields are arranged to tilt the respective liquid crystal layer about an axis parallel to a lateral direction (Fig. 4, ref. 301).

Re claim 39, Robinson et al. discloses the device comprising a control system arranged to switch the directional backlight between a first mode arranged to switch the directional backlight to a first angular luminance profile; and a second mode arranged to switch the directional backlight to a second angular luminance profile (paragraph 0142).  Robinson et al. does not disclose the device wherein the control system is also arranged to switch spatial light modulator to a first angular contrast profile; and a second mode arranged to switch the spatial light module to a second angular contrast profile wherein the angular profiles of the first mode have half maximum widths that are larger than the half maximum widths of the angular profiles of the second mode.
Su et al. discloses controlling the viewing angle of the liquid crystal display by controlling the contrast profile (paragraph 0008).  Robinson et al. discloses that luminance and contrast may be controlled to improve security (paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the control system is also arranged to switch the spatial light moderator to a first angular profile; and a second mode to switch the spatial light module to a second angular contrast profile since one would be motivated to improve security.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the angular profiles of the first mode have half maximum widths that are larger than the half maximum widths of the 
Re claim 40, Robinson et al. discloses the device wherein the switching between the at least first and second angular luminance profiles is provided by control of luminance flux distributions across the array of input light sources (paragraph 0164).
Re claim 41, Robinson et al. does not disclose the device wherein the switching between the at least first and second contrast profiles is provided by control of bias electric field.  
Su et al. discloses the device wherein switching between the at least first and second contrast profiles is provided by control of bias electric field (paragraphs 0037-0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein switching between the at least first and second contrast profiles is provided by control of bias electric fields since doing so would not require an increase in the thickness and the cost of the LCD.
Re claim 43, Robinson et al. discloses an operating point selected by control of (i) angular luminance profile, but not disclose the device wherein in the second mode for a nominal viewing angle there is provided an invisibility function of image contrast against image luminance of which an operating point is selected by control of also an (ii) angular contrast profile

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an operating point is also selected by control of an (ii) angular contrast profile since one would be motivated by improved security.  Furthermore, in regard to the claim limitation “there is provided an invisiblity function of image contrast against image luminance, "[A]pparatus claims cover what a device is, not what a device does” (MPEP 2114).  The device disclosed by Robinson et al. as modified by Su et al. is capable of obtaining an invisibility function by controlling the contrast and luminance in a narrow viewing angle.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. and Su et al. in view of Adachi et al. (US 2010/0289989 A1).
Robinson et al. does not disclose the device further comprising at least one additional polarizer arranged on the input side of the input polarizer between the input polarizer and the backlight or on the output side of the output polarizer, and at least one retarder arranged between the at least one additional polarizer and the input polarizer in the case that the additional polarizer is arranged on the input side of the input polarizer or between the additional polarizer and the output polarizer in the case that the additional polarizer is arranged on the output side of the input polarizer, wherein the additional polarizer is arranged on the input side of the input polarizer and the at least one retarder is arranged between the additional polarizer and the input polarizer, wherein the additional polarizer is a reflective polarizer, wherein the additional 
Adachi et al. disclose the device further comprising at least one additional polarizer (2100) arranged on the input side of the input polarizer (2000) between the input polarizer and the backlight or on the output side of the output polarizer, and at least one retarder (1000) arranged between the at least one additional polarizer and the input polarizer in the case that the additional polarizer is arranged on the input side of the input polarizer or between the additional polarizer and the output polarizer in the case that the additional polarizer is arranged on the output side of the input polarizer, wherein the additional polarizer is arranged on the input side of the input polarizer and the at least one retarder is arranged between the additional polarizer and the input polarizer, wherein the additional polarizer is a reflective polarizer (Fig. 14), wherein the additional polarizer has an electric vector transmission direction that is parallel to the electric vector transmission of the input polarizer in the case that the additional polarizer is arranged on the input side of the input polarizer or is parallel to the electric vector transmission of the output polarizer in the case that the additional polarizer is arranged on the output side of the input polarizer (Fig. 8, ref. 2000A, 2100A).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device further comprising at least one additional polarizer arranged on the input side of the input polarizer between the input polarizer and the backlight or on the output side of the output polarizer, and at least one retarder arranged between the at least .  

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. and Su et al. in view of Schubert et al. (2019/0197928 A1).
Robinson et al. as modified by Su et al. discloses switching between two different angular contrast profiles (Su et al., paragraph 0037-0038), but does not disclose the device wherein the switching between the at least first and second angular contrast profiles is provided by control of (i) first and second phases of illumination profile to an observer and (ii) first and second phases of image data display on the spatial light modulator.  
Shubert et al. discloses a device comprising first and second phases of illumination profile to an observer and first and second phases of image data display on the spatial light modulator (abstract).  Additionally, Robinson et al. discloses that multiple systems of the device are controlled in a synchronous manner (paragraph 0018).  
.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. and Su et al., in view of Kwak et al. (US 2016/0334898 A1).
Robinson as modified by Su et al. does not disclose the device further comprising an ambient light control system to control the operating point of the invisibility function in response to the ambient luminance.
Kwak et al. discloses a device comprising ambient light control system to control the operating point of the privacy function in response to an ambient luminance (paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising an ambient light control system to control the operating point of the invisibility function in response to the ambient luminance since one would be motivated to accommodate for various environmental conditions.  

Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, a privacy display device according to claim 2, wherein the spatial light modulator further comprises a liquid crystal base layer arranged between the input polarizer and the output polarizer of the pixelated liquid crystal display; and bias layer electrodes arranged to provide out-of-plane bias electric fields to the liquid crystal bias layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RICHARD H KIM/Primary Examiner, Art Unit 2871